Citation Nr: 1302815	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  10-41 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1951 to December 1952.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

On his September 2010 substantive appeal, the Veteran requested a hearing before the Board; however, in his November 2011 statement, he indicated that he wanted to withdraw such request.  Accordingly, the hearing request has been withdrawn. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  


FINDINGS OF FACT

1.  In an unappealed June 2007 rating decision, the RO denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus and properly notified the Veteran.  

2.  The evidence added to the record subsequent to the June 2007 rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss or raise a reasonable possibility of substantiating the claim.   

3.  The evidence associated with the claims file subsequent to the June 2007 rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for tinnitus or raise a reasonable possibility of substantiating the claim.   



CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  
The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in January 2009, prior to the initial adjudication of the claims to reopen.  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained the Veteran's available service treatment records, as well as post-service treatment records, provided the Veteran a VA examination, and assisted the Veteran in obtaining evidence.  Regarding the May 2009 VA examination, as discussed below, new and material evidence has not been presented, thus the adequacy of such examination is moot.  See 38 C.F.R. § 3.156(a); Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007) (holding that the issue of adequacy of a VA examination provided in connection with a claim to reopen is moot once the Board finds that new and material evidence has not been presented because VA's duty to assist the Veteran has been extinguished).  

Finally, the Board acknowledges that the majority of the Veteran's service treatment records are not of record, as they were apparently destroyed in the 1973 fire at the National Personnel Records Center.  Due to the missing service treatment records, the Board recognizes its heightened obligation to explain its findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

All known and available records relevant to the issues on appeal have been obtained, and the Veteran has not contended otherwise.  

Accordingly, the Board will address the merits of the claims to reopen.



Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

The Veteran's claims of entitlement to service connection for a bilateral hearing disability and a tinnitus disability were initially denied by the RO in a June 2007 decision.  The Veteran was notified of the decision and his appellate rights but did not appeal.

In January 2009, the Veteran submitted a statement requesting that the claims of entitlement to service connection for bilateral hearing loss and tinnitus be reopened.  In the July 2009 rating decision on appeal, the RO reopened such claims.  Notwithstanding the RO's actions, the Board must make its own determination on this matter.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

Thus, based on the procedural history outlined above, the issues for consideration are whether new and material evidence has been received to reopen the claims.  

The evidence associated with the claims file at the time of the June 2007 rating decision included a report of the Veteran's December 1952 separation physical examination, the Veteran's Form DD 214, noting his service from January 1951 to December 1952, VA outpatient treatment records dated from January 2005 through April 2007, and the Veteran's statements indicating noise exposure during service due to his military occupational specialty as a gunner.  Based on a review of the evidence, the RO denied both claims.  Specifically, although the evidence of record demonstrated a current hearing loss disability, the claim was denied because the evidence failed to show that the hearing loss disability was related to service.  The claim of entitlement to service connection for tinnitus was denied because the evidence did not demonstrate that the Veteran's current tinnitus disorder had its onset in service or was related to service.

Evidence added to the record since the time of the June 2007 decision includes a May 2009 VA examination report, VA outpatient treatment records dated in November 2007, and the Veteran's statements indicating exposure to noise in service.  

The aforementioned VA examination report is not material because it does not tend to establish a previously unestablished fact, namely the lack of competent and probative evidence that a bilateral hearing loss disability had its onset in service, is causally related to service or was aggravated by service.  It could not raise a reasonable possibility of substantiating the claim.  In fact, the examiner noted the Veteran's contentions of noise exposure in service, but concluded that the current hearing loss was less likely than not related to such service, as the Veteran demonstrated normal hearing thresholds at the time of separation from service.  

Likewise, regarding tinnitus, the examination report is not material because it does not demonstrate that the disability had its onset in service or a causal relationship to service.  Indeed, the examiner noted that the Veteran reported that he first noticed tinnitus after discharge from service, but could not provide further information regarding the date or circumstance of its onset.  The examiner indicated that tinnitus was highly correlated with noise exposure, especially acoustic trauma and hearing loss.  The examiner concluded that the Veteran's current tinnitus was less likely than not related to his service, due to the Veteran's report of tinnitus onset after his service, as well as his normal hearing thresholds documented at discharge from service.  

The record also includes VA outpatient treatment records demonstrating a reported history of hearing loss.  The records are not material because they do not tend to establish a previously unestablished fact, namely that the Veteran's hearing loss had its onset in service, is causally related to service, or was aggravated by service.  Similarly, the records are not material, as they do not show that the Veteran's current tinnitus disorder had its onset in service or is causally related to service.  

Finally, the record includes the Veteran's histories and statements indicating noise exposure due to artillery fire as part of his duties during service.  The Veteran's statements are not "new" as they are cumulative of previously considered statements reflecting histories of in-service noise exposure which reportedly resulted in the current bilateral hearing loss and tinnitus disabilities.

In sum, there is still no competent evidence that the bilateral hearing loss disability or tinnitus disability is related to service.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  See, Shade, supra.  Thus, the Board finds that new and material evidence has not been submitted, and reopening of the claims is not in order.


ORDER

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for bilateral hearing loss disability is denied.

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for tinnitus is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


